MEMORANDUM *
Tona Corporation and J&G Sales Company (“Tona”) appeal the bankruptcy court’s decision in Hurt’s action seeking an accounting for the use of property awarded to her in a divorce settlement. The bankruptcy court found that Hurt had been ousted by her co-tenants and was entitled to damages. Tona appealed the bankruptcy court’s decision to the district court. The district court affirmed. We have jurisdiction pursuant to 28 U.S.C. § 1291.
This Court reviews de novo the district court’s decision on an appeal from a bankruptcy court. In re Cardelucci, 285 F.3d 1231, 1233 (9th Cir.2002). The bankruptcy court’s conclusions of law are reviewed de novo and its factual findings are reviewed for clear error. In re Su, 290 F.3d 1140, 1142 (9th Cir.2002).
We agree with the district court that the issue of Hurt’s undivided one-half interest in the Broadway property is well settled. Likewise, we find no error in the bankruptcy court’s determination that Hurt was ousted from the Broadway property. Nor can we say that the bankruptcy court abused its discretion in calculating the amount of damages awarded to Hurt.
AFFIRMED. Costs are awarded to the Appellee.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.